DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 09/17/2020 were reviewed and are acceptable.
Specification
The specification filed on 09/17/2020 was reviewed and is acceptable.

Claim Objections
Claim 6 is objected to because of the following informalities:  “freezing temperate threshold” in line 4 should be replaced with –freezing temperature threshold--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the anode off gas” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the full blockage state” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the anode off gas” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2011/0171548 A1) in view of Usami et al. (US 2016/0365587 A1).
Regarding claims 1 and 10, Matsumoto et al. discloses a method of starting operation of a fuel cell system at low temperature, and related fuel cell system (as shown in Fig 2; see also [0028-0031]), comprising:
a fuel cell stack (20),
an anode system apparatus configured to circulate an anode gas between the fuel cell stack and the anode system apparatus (anode inlet/outlet channels 40/41 and related regulator/ejector 44/45); and
a purge valve (46) provided in an anode circulation circuit of the anode system apparatus (as shown in Fig 1), the purge valve having an orifice for allowing the anode off gas discharged from the fuel cell stack to flow through the orifice (it is noted that a purge valve, by definition, must necessarily possess an orifice in order to allow fluid flow through the purge valve);
a control unit (60) configured to control opening/closing of the purge valve (as shown in Fig 1); and
a temperature sensor (42) configured to detect temperature of the fuel cell stack ([0024]);
wherein the method comprises, or the control unit is configured to:
compare a predetermined freezing temperature threshold value with the detected temperature (STEP 5) and perform low temperature control (STEP 20, low-temperature start-up process; see also [0031-0032]).
Matsumoto et al. further discloses performing normal control for switching opening/closing of the purge valve in a case where the temperature exceeds the freezing temperature threshold value (via STEP 9).
Matsumoto et al. discloses a low-temperature start-up process when the temperature of the fuel cell stack is below a freezing temperature ([0031-0032]), but does not explicitly describe such a  process, and therefore does not explicitly disclose placing the purge valve in a constantly open state in a case where the temperature is not higher than the freezing temperature.
Usami et al. teaches a fluid control valve (Title).  Usami et al. teaches that such a fluid control valve, i.e. purge valve, is used in a fuel cell system (1) in an anode gas supply device (3) ([0034-0037]).  Usami et al. teaches that when the fuel cell system is activated, air that infiltrated the system is intermixed in the anode gas flow passages, and thus air in the anode gas flow passages is discharged into the anode gas discharge passage by supplying additional hydrogen ([0063]).  Accordingly, Usami et al. teaches that the valve port (368) of the purge valve (36) is opened in order to discharge the anode off-gas ([0063]).
Matsumoto et al. and Usami et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely start-up of fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to open the purge valve of Matsumoto et al. during the start-up process because doing so would allow for anode off-gas to be discharged, as suggested by Usami et al.
Accordingly, the skilled artisan would find it obvious to place the purge valve in a constantly open state in the case where the temperature is not higher than the freezing temperature threshold value (as suggested by Usami et al. during STEP 20 of the process of Matsumoto et al.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2011/0171548 A1) in view of Usami et al. (US 2016/0365587 A1), as applied to claim 1 above, in further view of Ogawa et al. (US 2018/0277863 A1).
Regarding claim 9, Matsumoto et al. in view of Usami et al. discloses all of the claim limitations as set forth above.
However, Matsumoto et al. in view of Usami et al. does not disclose a gas liquid separator.
Ogawa et al. teaches a fuel cell system and water purging control method (Title).  Ogawa et al. teaches that the fuel cell system (100) comprises a fuel gas supply discharge mechanism (200) which comprises a hydrogen tank (20), a shut off valve (25), an injector (26), a gas liquid separator (27), a hydrogen pump (28), a purge valve (29), and fuel gas paths (21/22/23/24) ([0015]).  Ogawa et al. teaches that the gas liquid separator serves to separate water included in the anode off-gas and discharge the separated gas, i.e. excess fuel gas, to the fuel gas circulation path while separated water is discharged from the fuel cell ([0016]).
Ogawa et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a gas liquid separator in the system of Matsumoto et al. with the reasonable expectation that such a separator would allow excess fuel gas to be separated and returned to a fuel gas circulation path, as suggested by Ogawa et al.  It is noted that Matsumoto et al. discloses such a fuel gas circulation path (Matsumoto: as shown in Fig 1), and thus it would have been further obvious to dispose the gas liquid separator upstream of the purge valve (Matsumoto: 46).
It is noted that any ice particles produced by sublimation of water vapor would necessarily move to the purge valve because ice particles are not gaseous, and thus would be separated from the “excess fuel gas” as described by Ogawa et al.
Allowable Subject Matter
Claim(s) 2-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, the method of starting operation of the fuel cell system wherein the control unit calculates an ice particle quantity as a blocking state.
Matsumoto et al. (US 2011/0171548 A1) is considered to be the closest relevant prior art to dependent claim 2.  Matsumoto et al. in view of Usami et al. discloses most of the claim limitations as set forth above.  However, Matsumoto et al. does not disclose, teach, fairly suggest, nor render obvious the recited method of starting operation of the fuel cell system wherein the control unit calculates an ice particle quantity as a blocking state.  At best, Matsumoto et al. discloses basing the starting operation of the fuel cell system upon temperature ([0031]), lapsed time ([0033]), or power generation commands ([0034-0038]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards determining an ice particle quantity as a blocking state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okamura et al. (US 2019/0165390 A1) discloses a flow rate adjustment structure;
Darrenkamp (US 2019/0084442 A1) discloses an anode exhaust reservoir assembly;
Riley et al. (US 2019/0081337 A1) discloses a vehicle fuel cell purging system;
Maruno et al. (US 2016/0380282 A1) discloses a fuel cell system; and
Hoshi (US 2015/0349360 A1) discloses a fuel cell system and related control method.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/01/2022